Citation Nr: 0033550	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  94-41 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for compression 
fracture of the T12-L1, with deformity of the vertebral body, 
rated together with narrowing of L4-L5 disc space, currently 
rated as 50 percent disabling.

2.  Entitlement to cervical spine disorder secondary to 
service-connected compression fracture of the T12-L1, with 
deformity of the vertebral body, rated together with 
narrowing of L4-L5 disc space.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1993 rating determination, by the St. Petersburg, 
Florida, Regional Office (RO).  In current status the case 
returns to the Board following the completion of development 
made pursuant to its April 1999 remand.

In his July 2000 travel board hearing, the veteran raised the 
claim of service connection for carpal tunnel syndrome.  This 
matter is referred to the RO for development as deemed 
appropriate.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

During his travel board hearing in July 2000, the veteran 
expressed dissatisfaction with the August 1999 VA 
examination.  Specifically he stated that the VA examiner 
reported inaccurate information.  Also he indicated that 
several scheduled examinations in January 2000 were canceled 
by the VAMC and that the VA examiner refused to see him for 
examination scheduled in February 2000.

Review of the record reveals the only potentially applicable 
basis for an increased schedular rating for the veteran's low 
back disability is pursuant to Diagnostic Code 5293.  Of 
record is a May 1996 VA examination report which references a 
MRI report which shows the veteran had L4-L5 disc bulge.  The 
examiner also recorded the veteran's complaints of pain 
across the lower back radiating down into both legs and 
numbness on the left lateral leg.  The examiner opined that 
these findings were suggestive of radiculopathy.  The most 
recent VA examination dated in August 1999 the veteran again 
described constant back pain radiating down in his left lower 
extremity with a burning pain in his left foot.  Straight leg 
raising caused back pain.  

A neurological examination was not performed and the August 
1999 examination report does not provide any helpful 
information concerning the veteran's complaints of radiating 
pain and left leg numbness.  It is unclear whether the 
veteran's service-connected back disability is manifested by 
neurological impairment such that a rating under the 
diagnostic code for intervertebral disc syndrome is 
warranted.  The Board is not free to exercise its own 
judgment as to the extent to which neurological involvement 
contributes to the veteran's service-connected disability and 
is precluded, in fact, from exercising an opinion on any 
medical matter.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
In order to consider all disabling manifestations of the 
service-connected back disorder, the Board finds that 
neurological examination is required prior to appellate 
disposition.  If the veteran's service-connected back 
disability includes disc involvement, a higher schedular 
evaluation may be warranted, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45 would be for consideration.  See VAOPGCPREC 36-
97 (Dec. 12, 1997).

Given the evidence showing complaints of pain radiating down 
to the feet, complaints of numbness, decreased sensation, 
back pain with straight leg raising and the veteran's 
testimony regarding continuation and severity of those 
symptoms, the Board finds that further development of the 
evidence in this case is required.  See Veterans Claims 
Assistance Act of 2000, Publ. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. §5103A).  
Accordingly, pursuant to the new legislation, the RO should 
assist the veteran in developing all facts pertinent to his 
claim.

With respect to the cervical spine disorder, by a April 2000 
rating action, the RO denied service connection for cervical 
spine disorder as secondary to the service connected 
compression fracture T12-L1 with narrowing of intervertebral 
disc L5-S1.  The veteran was notified of this denial by a 
letter from the RO that same month.  The veteran indicated 
disagreement in an undated statement that was apparently 
received by VA in May 2000.  However, the RO has not issued a 
statement of the case on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to service connection for cervical spine disorder 
must be remanded to the RO for additional action.

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to an increased 
rating for the back.  The Board finds that an opinion as to 
whether the veteran's service-connected disability impairs 
his ability to perform substantially gainful employment 
should be included in the examination report.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire REMAND, to included the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should assure that copies of 
all available relevant treatment records 
are included in the claims folder.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  In the event any of the 
above development cannot be obtained, the 
RO should ensure that efforts to obtain 
the information requested above are fully 
documented in the record.  

3.  The veteran should undergo VA 
orthopedic and neurological examinations, 
by examiners who have not previously 
examined, evaluated or treated the 
veteran, to determine the current 
severity of the service-connected back 
disability.  The examiners should obtain 
a detailed history regarding any 
hospitalizations and the treatment 
thereafter.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The orthopedic examiner is requested to 
include range of motion studies, in all 
directions, for each shoulder, 
specifically in degrees and to note the 
extent to which any motion deviates from 
normal. 

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiners prior to the 
examinations.  Following the examination 
and a review of the complete record in 
the claims file, the examiners are 
requested to provide detailed responses 
concerning the following questions:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome. The examiner should be asked to 
answer the following questions:

d.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

e.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

f.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine. The 
examiner should be asked to answer the 
following questions:

g.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected back disorder, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected back, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected back disorder.

The examiner should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected back and the effect of 
the back on his ability to work.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should again 
review the record.  With respect to back, 
the decisions made should be articulated 
in light of the analysis set for in 
DeLuca, Hicks, supra, as well any other 
applicable regulations, including 
38 C.F.R. §§ 4.40, 4.45.  If the ultimate 
decision results in an increased rating, 
the veteran should be asked whether that 
satisfies his appeal.  If he replies in 
the negative, or not at all, or if his 
claims continue to be denied, he should 
be furnished a SSOC concerning all 
evidence added to the record since the 
last SSOC was issued in April 2000.  The 
veteran should then be given an 
opportunity to respond, and the case 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

8.  The RO should also furnish the 
veteran with a statement of the case 
covering the issue of entitlement to 
service connection for cervical spine 
disorder secondary to compression 
fracture of the T12-L1, with deformity of 
the vertebral body, rated together with 
narrowing of L4-L5 disc space.  The RO 
should assure that the veteran is given 
notice of all steps required to appeal 
that issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 1991).  The veteran must be 
given an opportunity to complete the 
steps necessary to complete the appeal.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



